DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is response to the amendment filed on 19 February 2021.   Claims 1, 11 and 20 have been amended.  Clams 4-5 and 14-15 have been cancelled.  Claims 1-3, 5-13 and 16-20 are currently pending and have been examined.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-3, and 6-10 are a method, claims 11- 13, and 16-19 are an apparatus and claim 20 is media.  Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A: 
Prong 1: Examiner points to independent claims 1, 11, 16 and 20 as being most inductive of the abstract idea embodied by the applicant’s claims.   The claims recite determining each of the plurality of user accounts and official accounts according to the determined targeted label, determining a plurality of user account and activity level for providing the recommendation 
The determining the sentiment of user limitation, as drafted is also a process that under its broadest reasonable interpretation, covers performance of the limitation as a results to obtained interaction data in mind but for the recitation of generic computer components.    That is, other than reciting “by processing circuitry,” nothing in the claim precludes the ranking step from practically being performed in the human mind. For example, but for the “by a processing circuitry” language, the claim encompasses the user thinking that the sentiments of users associated with the plurality of account should be filtering negative sentiment. Thus, this limitation is also a mental process.

Prong 2:   The claim recites one additional element:  that processing circuitry is used to perform both the determining adding and updating steps and filtering for presenting information as a resulted obtained and determined information. 



The processor in both steps is recited at a high level of generality, i.e., as a processing circuitry performing a generic computer function of processing data (the amount of use of sentiment,   based on the determined amount of activities). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. 

Dependent claims 2 and 12, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.     In addition they   registering by the provider of the recommendation information, this limitation fails within organizing human activity.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.      
  

Dependent claims 3 and 13, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.     In addition they recite wherein an information correlation degree between the office account and the recommendation information is grater than a second 

Dependent claims 6 and 16, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.      
  
Dependent claims 7 and 17, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.      
  
Dependent claims 8 and 18, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.      

Dependent claims 9 and 19, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.  In addition, they recite the additional elements of sending and receiving to and from to interface circuitry for determining the targeted user account.  The interface circuitry is recited at a high-level of generality such that it amount no more than mere instruction to apply the exception using a genre computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
 
Dependent claim 10, this claim recites limitation that further defines the same abstract idea noted in claim 1.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.      

  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US Pub, No., 2016/0308800 A1) in view of DiPersia et al (US 2014/0089816 A1) and further view of Hoagland et al (US Pub., 2014/0337436 A1) 

	With respect to claims 1, 11 and 20, Xiang teaches a method, an apparatus and a non-transitory computer readable medium for generating a targeted label (Fig. 2, 201 and paragraph [0033], discloses generating profile data with a designated data stricter according to the user profile, the designated data stricter comprise feature items and values of feature items [labels]) the method, comprising: 

	determining, by processing circuitry of an apparatus, an official account in a social network platform of a provider of the recommendation information, the social network platform being connected to an information recommendation platform via an optical fiber (Fig. 6, 64 information push server [recommendation platform] , paragraph [0003], discloses a public social network account is an account associated with public figures, companies, government, agency, organization, service provider  , etc., [ an official account], paragraph [0065] discloses identifies the at least one recommended public social network account, paragraph [0059], discloses an infoatmion push server, paragraph [0060], discloses the infoatmion push server 64 is configured for pushing the public accounts acquired by the public account recommendation server 63 to the user account  and  paragraph [0070], discloses the server identifies, as the at least one recommend );  and

	determining, by the processing circuitry, a plurality of user accounts in the social network
platform that follows the official account of the determined provider, (paragraph [0039], discloses the server categorize the public accounts subscribed by the user account…, paragraph [0071], discloses server identifies, as the at least one recommended public social network [official account] on the social network platform that are subscribed by threshold numbers of the user’s social network contacts [plurlity of user accounts].  For example, if x number of the user’s social network contact are following a particular public account [official account]...) each of the plurality of user accounts having a corresponding user label that indicates a user attribute of a user associated with the respective user account (paragraph [0005], discloses obtaining user profile of a user account of the social network platform, user profile includes at least identify and online behavioral information associated with the user account and paragraph [0024], discloses user profile includes user’s identify information, such as name, age, gender, occupation, constellation, current location, network behavior feature of the user account, geo graphical position of the user account [attributes]) );and 

	determining, by the processing circuitry, the targeted label for the recommendation information according to the user labels of the plurality of user accounts included in the set of targeted user accounts (Fig. 1   paragraph [0018], discloses an account recommendation method…,   paragraphs [0025]-[0026], discloses subsequent matching process from user profile.., server acquires the public account matching,  paragraph [0028], discloses the server recommend the acquired public accounts to the user account and paragraph [0029], discloses the public accounts matching in S103 to the user accounts so to complete recommendation of the public accounts to the user account  );  
obtaining, by the processing circuitry, interactions information of the plurality of user account with the official account (paragraph [0066], discloses collects activity data from at least one other application on the user device...); and  

	sending via a user interface circuitry of the information recommendation platform   recommendation information user terminals associated with  the user accounts included in the updated set of  targeted user accounts, the user terminals being connected to the social network platform over a wireless communication network or a wired communication network (paragraph [0066], discloses sends desire public account selection parameter (e.g., romantic movies , subscription  to public account of singers, friends, age group, location etc., ) to a user devise associated  with the user account..).   
	
Xiang teaches the above elements including adding, by the processing circuitry, the plurality of user to a set of targeted user accounts (paragraph [0040], discloses the public accounts subscribed by the user account are categorized according to the set categories) determining an attention index of each category according to categorization results, wherein the attention index represents the attention paid by the user the category (Fig. 3, 302) , provide a number of content publishing and viewing functions and service to users that access the network-based content publisher (paragraph [0026]), calculating the attention index according to the predetermined parameter value and present weight of each present attention parameter(paragraph [0047], when the weights corresponding to the three attention parameters are all equal to 1, a user account Nevertheless, Xiang fail to disclose the corresponding determination where to recommend public account is based on determining, by the processing circuitry, activity levels of the plurality of user accounts, wherein an activity level of each user account is determined based on a first frequency of sending by the respective user account a messages to the official account and second frequency of viewing by the respective user account, messages released by the official account, and a third frequency of using, by the respective user account, service provided by the official account, the  official account being a service provider to members of the social network platform ; and filtering out, by the processing circuitry, any of the plurality of user’s accounts having the activity level that is less than the threshold; and the corresponding cate categorized  subscription to social network  is based on the filtered targeted user.   

	However, DiPersia teaches performing a filtering by the processing circuitry, any of the plurality of user account having the activity  level that is less than a first threshold ( paragraph [0006], disclose timelines describing action performed by or otherwise associated  with a user on the profile page [official account], paragraph [0077], discloses activity filter .., to filter the activity log.., to filtering may be done based on activity type, …, paragraph [0092] discloses timeline  filter tab 284 map to be filtered based on subject entity paragraph [0139], discloses filter to select only certain narrative data satisfying particular criteria .., filter may be used to limit selection of narrate data to data for which the viewing  user has the heights affinity ) ; 

	determining, by the processing circuitry, sentiments of users associated with the plurality of user accounts  towards the official account according to the interaction information each of the sentiments being of a positive sentiment type or a negative sentiment type, wherein the sentiments being of a positive sentiment type or a negative sentiment type, wherein the sentiments of the user users toward the official account  are identified at least based on graphical icon as the positive sentiment type or the negative sentiment type(paragraph [0036], discloses sentiment of a user comment on an entity profile page may be inferred by analyzing the text content of the comment [negative or positive],   paragraph [0057], discloses sentiment analysis of recent user interaction  with the profile page and paragraph [0085]   disclose determining whether the actions is inductive of a negative sentiment and identifies user associated with the actions indicating negative sentiment ..); and

	performing a second filtering, by the processing circuitry, any of the plurality of user accounts associated with the users having the sentiments toward the official account of the negative sentiment type (paragraph [0007], discloses identify [filtering]  posts indicating negative sentiment towards content associated with the profile page and  paragraph [0085]   disclose determining whether the actions is inductive of a negative sentiment and identifies [filtering]  user associated with the actions indicating negative sentiment) .  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify a matching algorithm for selecting the recommended public social network accounts 
Xiang in view DiPersia teaches the above elements, DiPersia further teaches sentiment analysis may be used by page administrators to improve the experience of customer, fun and user when interacting with a profile page (paragraph [0066]).  DiPersia failed to teach for providing such improvement by    adding the plurality of user’s accounts which is remaining after the filtering to the set of targeted user account and updating, by the processing circuitry, the set of targeted user in the social network platform according to the determined targeted label after filtering. 

	However, Hoagland teaches adding the plurality of user’s accounts which is remaining after the filtering to the set of targeted user account and updating, by the processing circuitry, the set of targeted user in the social network platform according to the determined targeted  (paragraph [0179], discloses information updates and metadata indicting their associated user sentiment can also be stored in or more database that that can be access to retrieve relevant information as prat of a display feed.  For example, a database table stored in a suitable storage medium can stored one or more information updates in row with one or more columned identifying user sentiment information).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify  sentiment analysis may be used by page administrators to improve the experience of customer of DiPersia with a feature of updating database table in rows and column with identifying user sentiment information of Hoagland in order to provide with a techniques can be implemented to filter content in an online social network to  increase relevancy of information provided to a user (see Hoagland, paragraph [0033])
 

 	 
 	With respect to claims 2 and 12, Xiang in view of DiPersia and further view Hoagland teaches elements of claims 1 and 11, furthermore, Xiang teaches the method wherein the official account is registered by the provider of the recommendation information (paragraph [0060], discloses storing related infoatmion of all the registered public accounts in the social network system). 
 	With respect to claims 3, and 13 Xiang in view of DiPersia and further view Hoagland teaches elements of claims 1 and 11, furthermore, Xiang teaches the method wherein an information correlation degree between the official account and the recommendation information is greater than a second threshold (paragraph [0074]). 
 	 
	 
	With respect to claims 6 and 16, Xiang in view of DiPersia and further view Hoagland teaches elements of claims 1 and 11, furthermore, Xiang teaches the method   further comprising: 
(paragraph [0063], discloses identify infoatmion is visible to the user A’s social network friends only   can used to recommend public account as well ..); and 
	adding, by the processing circuitry, the extended user account to the set of targeted user accounts (paragraph [0063], discloses adding contacts like recommending…). 

	 With respect to claims 7 and 17, Xiang in view of DiPersia and further view Hoagland teaches elements of claims 1 and 11, furthermore, Xiang teaches the method further comprising: 
	obtaining, by the processing circuitry, user identifying information for the recommendation information, the user identifying information being used to determine at least one recommended user account (paragraphs [0062]-[0064], discloses obtain a user profile of a user account of the social .., user profile including at least identity and online behavior infoatmion ..); 
	 determining, by the processing circuitry, the at least one recommended user account in the social network platform according to the user identifying information (paragraph [0067], discloses server select the user profile with a matching algorithm for selecting the recommendation social network account); and 
	adding, by the processing circuitry, the at least one recommended user account to the set of targeted user accounts (paragraph [0063], discloses adding contacts like recommending…)  


	identifying, by the processing circuitry, a user label of the user labels with a number of occurrences that is greater than a preset condition  among the user labels of the plurality of user accounts in the set of targeted user accounts (paragraph [0040], discloses categorizing user account according to the categories);  and 
	determining, by the processing circuitry, the identified user label with the number of occurrences that is greater than the present  condition as the targeted label for the recommendation information (paragraph [0044], discloses a frequency that the user account forwards message the public account in a categories  and times..). 

 	With respect to claims 9 and 19, Xiang in view of DiPersia and further view Hoagland teaches elements of claims 1and 11 furthermore, Xiang teaches the method wherein the determining the set of target user accounts comprises: 
	sending, via the interface circuitry, the targeted label to a client of the provider of the recommendation information (paragraph [0042], discloses forecast categories of the public account  ...);  
	receiving, via the interface circuitry, a provider selected targeted label that includes either an entire or a part of the targeted label (paragraph [0066], discloses public account selection.., and paragraph [0067], discloses selects one or more information items from the user profile); and 
  user accounts in the social network platform according to the provider selected targeted label (paragraph [0067], discloses matching algorithm the names the server to select favorite newspaper…). 

	 With respect to claim 10, Xiang in view of DiPersia and further view Hoagland teaches elements of claim 1, furthermore, Xiang teaches the method wherein the user attribute indicated by each of the corresponding user labels is one or a combination of age, gender, education, hobby, and home location (paragraph [0024], discloses user’s identify information, such as name, age, gender, occupation, constellation, current location, network behavior feature ..). 

Prior Arts 
Xiang (US Pub., No., 2016/0308800 A1) discloses method and device of recommending public social network account on a social network platform. 
DiPersia et al (US Pub., 2014/0089816 A1) disclose a social networking system displays information about a user via a time link included in a profile page including data about the user and social network activates related to the user is accessed.  
Hoagland et al (US Pub., 2014/0337436 A1)  disclosed method, apparatus, system and computer program product for identifying relevant geed items to disply in a feed of an enterprise social networking system. 

Response to Arguments
Applicant's arguments of 35 U.S.C 101 rejection with respect to claims 1-3, 6-13 and 16-20 filed on 19 February 2021 have been fully considered but they are not persuasive.    Applicants’ argument of the claim amended, is not directed as in the recites: is not persuasive.  
The claims as recited is directed to abstract idea because Applicants’ claimed invention is directed to the judicial exception, the claims are analyzed based on 2019 guidance’s and found not to be eligible for the following reasons:
 
Applicant’s arguments of the 35 U.S.C 103(a) rejection filed on 19 February 2021 with respect to claim(s) 1-3, 6-13 and 16-20 have been considered but are moot because the new 

 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SABA DAGNEW/Primary Examiner, Art Unit 3682